DETAILED ACTION
This communication is responsive to the Amendment filed November 17, 2021.  Claims 1-17 are currently pending.
The rejections under 35 USC 112 and/or 103 set forth in the Office Action dated August 13, 2021 are WITHDRAWN due to Applicant’s amendments.
Claims 1-7 and 9-17 are newly REJECTED for the reasons set forth below.  These rejections are necessitated by amendment.
Claim 8 is OBJECTED TO as depending from a rejected claim, but otherwise contains allowable subject matter.
This action is final.

Claim Objections
Claim 9 is objected to because of the following informality:  
The word “the” appears to have a pound sign (“#”) over it, making the word hard to read.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7 and 9-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kono et al. (WO 2017/170077) in view of Hongmanee et al., “Probing into morphology evolution of magnesium ethoxide particles as precursor of Ziegler-Natta catalysts,” Polyolefins J., Vol. 3, No. 1 (2016) 47-57.
For convenience, the examiner will refer to the US version of Kono (US 202/0299422).
Regarding claims 1, 2, 9, 10, and 15-17, Kono teaches a process of forming diethoxymagnesium (Mg(OEt)2) particles in which magnesium metal, iodine, and ethanol are contacted to form a suspension.  (Ex. 1, paras. [0175]-[0176].)  The molar ratio of iodine to magnesium is 0.1, which is within the claimed range.  The resulting product is then contacted with bis(2-ethylhexyl)maleate (a carboxylic acid ester), 
There are two differences between Example 1 of Kono and the present claims.
First, Example 1 discloses isolating the product of step (a), whereas the present claims recite that the modifier is added to the mixture of step (a).  However, Kono teaches that the product of step (a) may either be isolated (as in Example 1) or may be kept in suspension until the modifier is added.  (para. [0072].)  Thus, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have simply added the maleate modifier to the suspension formed in step (a) with the expected result of forming diethoxymagnesium because Kono teaches that either method is useful.  (See MPEP 2143(I)(B).)
Second, as Applicant points out, Kono teaches aging the magnesium ethoxide for at least an hour before adding the modifier.  (See para. [0071].)  However, changing the aging time of magnesium ethoxide is known in the art.  For example, Hongmanee teaches that increasing the aging time of magnesium ethoxide improves the sphericity of the particles, but if it is aged too long, fractures of the particle surface can be seen.  (pp. 50-51.)  Thus, one of ordinary skill in the art must balance the benefits of aging magnesium ethoxide (increased sphericity) with the disadvantages (particle surface fractures).  The time of aging, therefore, would be considered a result effective variable by one of ordinary skill in the art before the effective filing date of the claimed invention.  As such, without showing unexpected results, the claimed aging time cannot be considered critical.  Accordingly, one of ordinary skill in the art would have optimized, by routine experimentation, the aging time of the magnesium ethoxide, to reach the desired sphericity, balanced by reduced surface fractures, since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  (See MPEP 2144.05(b).)

Regarding claims 3-5
Regarding claims 6 and 7, Kono teaches carboxylic acid esters including diethyl maleate, dibutyl malonate, diethyl malonate, and dibutyl malonate (see para. [0023]), each of which have relative polarities and carbon numbers within the claimed ranges.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute one of the carboxylic acid esters in place of bis(2-ethylhexyl)maleate of Example 1 with the predictable result of forming a useful catalyst component because Kono teaches that each of these carboxylic acid esters may be used as modifiers.  (See MPEP 2143(I)(B).)

Regarding claim 11, the magnesium compound of Kono has a particle diameter D50 of 15-60 µm (see para. [0035]) and a bulk density of preferably 0.28-0.38 g/ml (see para. [0054]), both of which overlap the claimed ranges.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).)  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range taught by Kono.
As for the circularity, the morphology of the resulting polymer corresponds to the morphology of the catalyst and therefore the support.  Thus, it would have been obvious to one of ordinary skill to modify the relative sphericity of the carrier to tailor the shape of the resulting polymer’s particles.

Regarding claim 12, Kono teaches a solid catalyst component comprising the dialkoxymagnesium discussed above, TiCl4, and diisobutylmalonate as an internal electron donor.  (paras. [0185]-[0189].)

Regarding claims 13 and 14, Kono teaches a process for the polymerization of propylene in which propylene monomer is contacted with a catalyst comprising the catalyst component discussed above, triethylaluminum, and a silane external donor.  (paras. [0190]-[0192].)

Response to Arguments
To the extent Applicant’s arguments were not addressed above at paragraph 2, Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art reference (Kono, discussed above) does not teach or fairly suggest a modifier listed in claim 8.  Rather, Kono discloses that the modifier is selected from succinates, maleates, and malonates (see para. [0023]) and does not teach or further suggest otherwise.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S BRANCH whose telephone number is (571)270-3539. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHERINE S. BRANCH
Primary Examiner
Art Unit 1763



/CATHERINE S BRANCH/Primary Examiner, Art Unit 1763